Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 9, and 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Concerning claim 8, it is not evident whether it was Applicants’ intent to disclose an intended use of the claimed composition (coating for an EMI shield) or if, instead, Applicant was meaning to claim an EMI shield to which the composition was applied.  The Examiner has similar misgivings with claim 9 but the analysis is further complicated by the confusing language stating that the composition is “applied to an anodizing process”.  It was perhaps Applicants’ desire to claim an anodizing process that employs the composition but the intended scope is not-at-all clear.
	As for claim 14, to the extent that the Specification stipulates that it is the expansion of the expandable powder that permits removal of the cured body, said expansion should be expressly disclosed in one of the steps.  (It is possible, but not necessary, that expansion of the additive particle occurs under curing conditions but the claim should nevertheless affirmatively indicate that expansion takes place during one of the stages (a) to (c) or in another stage altogether that precedes stage (d).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 5-12 are rejected under 35 U.S.C. 103 as being unpatentable over Nagatsu et al., JP 02-274783.
	Nagatsu discloses a silicone “self adhesive” in the abstract, subsequently referred to as pressure sensitive adhesive in the first paragraph of the detailed description, also comprised of thermally-expansive microcapsules.  In the paragraph bridging pages 4 and 5 of the Specification, it is stated that the microcapsules are those that preferably expanded by as much as 25 to 45 times upon being heated.
	Page 4, lines 9+ give a brief overview of acceptable silicone pressure sensitive adhesives saying that they are comprised a silicone rubber and silicone resin.  The rubber may be peroxide or, relevant to the present discussion, platinum catalyst-cured materials.  The skilled artisan recognizes that, where a platinum catalyst is indicated in concert with a silicone rubber, that the curable composition contains an alkenyl-functional polysiloxane and an organohydrogensiloxane (a siloxane polymer bearing silicon-bound hydrogen atoms).  Further, the entirety of the literature devoted to addition-cured silicone rubbers teaches a ratio of silicon-bound hydrosilyl groups contributed by the latter to alkenyl groups furnished by the former coincident with, or encompassed by, the range outlined in claim 3.
	Concerning claim 5, page 4, lines 5-6 instruct that the expandable particles of the prior art generally have a starting particle size of 10 to 20 microns.
	Regarding claim 7, the Examiner takes notice of the fact that the formulation of catalyst inhibitors into curable systems resembling that disclosed by Nagatsu is quite familiar to the skilled prima facie obvious to add a known ingredient to a known composition for its known function.” In re Lindner 173 USPQ 356; In re Dial et al 140 USPQ 244.
	As for claim 10, the abstract makes clear that the prior art tape comprising a silicone PSA layer containing expandable microspheres has utility in the production of microelectronic devices.  While it would not seem that it fulfills the same role as is delineated in claims 8, 9, 11 and 12, the subject matter of these claims is treated for the purpose of evaluating their patentability against the prior art as being a recitation of intended use and, therefore, they are of approximately the same scope as claim 10.  
“If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) (“where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation”); Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81 (preamble is not a limitation where claim is directed to a product and the preamble merely recites a property inherent in an old product defined by the remainder of the claim).
Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Nagatsu et al., JP 02-274783 in view of Murakami et al., EP 2690454.
	To reiterate, Nagatsu is not especially forthcoming about the makeup of the silicone rubbers except to say that they may be hydrosilylation-curable in which case the skilled artisan appreciates that the composition will contain components (A) and (B) as described in claim 1.
.
Allowable Subject Matter
Claims 14-17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
	Nagatsu does not contemplate the expansion of the microspheres as a means of facilitating the removal of the tape from the printed circuit board substrate.
	The following references are of interest for their description of conceptually- or compositionally-similar inventions: U.S. Patent Application Publication Nos. 2015/0284597, 2013/0240141, and U.S. Patent # 8,025,908.  
	As an aside, the Examiner notes the conclusions of the ISA that a couple of other documents provide a basis for holding at least some of the claims as unpatentable on the foundation that, because 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S ZIMMER whose telephone number is (571)272-1096. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

March 7, 2022


/MARC S ZIMMER/Acting Patent Examiner of Art Unit 1765